Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “anomaly detecting unit” and “anomaly exclusion processing unit” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “anomaly detecting unit” and “anomaly exclusion processing unit” cover the processor 1 described in the specification (see par. 8-13) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-7, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, excluding one of a certain abnormality and another abnormality from the detected one or more abnormalities when brightness information of one of the certain abnormality and the another abnormality satisfies a specific condition in a case in which a detection area of the certain abnormality and a detection area of the another abnormality overlap with each other and a type of the certain abnormality and a type of the another abnormality are different from each other.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE PROCESSING APPARATUS, METHOD, AND COMPUTER PROGRAM PRODUCT EXCLUDES SPECIFIC ANOMALIES AMONG DETECTED ANOMALIES---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below. 
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Mori (JP 2017223892 A) discloses reading a test pattern image formed on an image forming apparatus, classifying a punctate defect image and a linear defect image detected in a read test pattern image based on detected color information, and diagnosing the cause of every defect image classified with high precision. 

Cited Art
The prior art and other references made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hamabe et al (US 20220210278 A1) discloses an image processing apparatus includes an anomaly detecting unit configured to detect anomalies included in a target image, and an anomaly exclusion processing unit configured to exclude a specific anomaly among the detected anomalies. Further, the anomaly exclusion processing unit excludes one of an anomaly and another anomaly among the detected anomalies, if (a) a detection area of the anomaly, a detection area of the other anomaly, and an overlapping area of the detection areas of the anomaly and the other anomaly satisfy a predetermined condition and (b) a type of the anomaly and a type of the other anomaly are different from each other (see abstract). This US pre-grant patent publication is to the same inventors and assignee with the same foreign priority date this application.





Sakuyama et al (US 20220084183 A1) discloses, out of the defect candidate extracted from the captured image, a region that overlaps with the result obtained from the reference image can be excluded from defect candidates. As a result, a portion that is not a defect included in the captured image but that is lighter or darker than the surroundings can be removed from defect candidates, and over-detection can be suppressed. See summary.

Ikeda (US 20200111199 A1) discloses a way of detecting a specific abnormality by scanning an original image formed on a recording material, generating a scanned image, analyzing the scanned image and performing an image inspection. When an edge is detected in the scanned image, the area near the edge is excluded from the target of the image inspection, and the scanned image after the exclusion process is subjected to a predetermined filter process. A first reference image is generated, the difference between the scanned image after exclusion processing and the first reference image is extracted, and a first comparison image is generated using a predetermined threshold value to detect the location where a specific abnormality has occurred. See abstract.

Ikeda (JP 2021111117 A) disclose an image inspection device that reads an image formed on a recording medium, creates a mask area to mask and exclude the area to be detected as abnormal according to the calculated difference value of luminance between pixels of the original image data of the image formed, and performs analysis to detect a normal or abnormal state of the read image data by excluding the created mask areas.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott A Rogers/
Primary Examiner, Art Unit 2672
15 July 2022